Citation Nr: 1214232	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served in active military service from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter dated later in January 2007.

In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims file.  A copy of the VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  The Veteran and his representative submitted additional argument in March 2012.

The Veteran's appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his appeal.

As indicated above, the Veteran served on active duty from July 1964 to June 1966.  He has stated that, while in the Army, he was "around a lot of heavy trucks and buses and fire power demonstrations and firing ranges."  See the Veteran's statement dated June 2008.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a light vehicle driver.  Thus, the Veteran's assertions of in-service noise exposure are consistent with his MOS.  As such, in-service noise exposure is conceded.

A December 1963 pre-induction examination documented the Veteran's report of "otitis as [a] child."  In the July 1964 service induction examination, the Veteran noted a history of "draining ears" during childhood.  Service treatment records dated in November 1965 indicate that the Veteran received irrigation of his left ear.  In February 1966, he was also noted to have a "possible ear infection."  At his March 1966 service separation examination, he answered 'yes' to the question pertaining to 'ear, nose, or throat trouble.'

VA audiology clinic records dated October 2006 show that the Veteran was diagnosed with mild to severe conductive hearing loss in his right ear and mild to moderate sensorineural hearing loss in his left ear.  A December 2006 VA examiner diagnosed the Veteran with sensorineural impairment in his left ear and mixed impairment in the right ear.  The examiner also diagnosed the Veteran with tinnitus likely related to military service.  However, the examiner further stated that "[i]t is not likely that hearing loss is related to noise exposure while in the service."  To this end, the Board notes that, in the January 2007 rating action, the RO granted service connection for tinnitus (10%, from October 23, 2006).

In June 2007, the Veteran underwent a right tympanoplasty-mastoidectomy.  He subsequently underwent a right revision tympanomastoidectomy with meatoplasty in February 2008.  See the VA treatment records dated June 2007 and February 2008.

In a July 2007 statement, Dr. L.C.C. reported that, during the Veteran's military service, he "described noise exposures in . . . [his] capacity in logistic support to trucks and in firearm supplies.  It is quite possible that . . . [his] hearing loss especially on the right side is related to . . . [his] military service.  This is my opinion though of course there is no . . . way to know for sure when it comes to hearing loss."

In a VA addendum opinion dated in October 2008, the reviewing VA examiner indicated that "[i]nduction and discharge audiograms both show normal hearing bilaterally by VA standards.  There is not a significant shift in thresholds from induction to discharge.  As a result, it is less likely as not (less than 50/50 probability) that hearing loss is related to time spent in military service."

Due to the conflicting medical evidence of record, a VHA opinion was obtained in October 2011.  The Board observes that the VHA examiner was asked to opine as to whether it is "as likely as not (i.e., a probability of 50 percent) that the Veteran's currently-diagnosed hearing loss of the right and left ears is due to his military service to include his in-service ear complaints and/or noise exposure."  The examiner reviewed the Veteran's claims file including his service treatment records and noted that, based upon the Veteran's reported medical history of draining ears during childhood at induction, "[i]t was therefore well documented that the patient had a history of middle ear pathology dating back to his childhood."  Thus, the examiner found that the Veteran had a pre-existing ear disability upon enlistment.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011) (a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto).

It also appears that the October 2011 VHA examiner is associating, at least in part, the Veteran's hearing loss with the pre-service ear problems.  In particular, the VHA examiner opined that the Veteran's "hearing was normal upon discharge and there were no significant threshold shifts.  His current hearing loss in the right ear is consistent with middle ear pathology and the hearing loss in the left ear is consistent with presbycusis."  Thus, the Board observes that this matter raises further questions regarding the Veteran's bilateral hearing loss-in particular, whether, to some extent, his hearing loss is due to his pre-existing ear disease.

Moreover, the Board finds that this discussion raises an issue of entitlement to service connection for bilateral ear disease.  Indeed, the Board finds that this claim is inextricably intertwined with the claim for service connection for bilateral hearing loss that is already on appeal-based not only upon the medical evidence, but also upon the Veteran's assertions of entitlement to service connection.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, until questions pertaining to the issue of entitlement to service connection for bilateral ear disease are resolved, the claim for service connection for bilateral hearing loss cannot be fully considered.  

With regard to the issue of entitlement to service connection for a bilateral ear disease in particular, the Board observes that, in noting the pre-existing ear disease, the VHA examiner did not address the critical question of whether the pre-existing ear disease (draining ears), was aggravated beyond its natural progression during the Veteran's military service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011) (a veteran may be entitled to service connection if a pre-existing condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease).  No medical opinion is of record which addresses whether the Veteran's pre-existing bilateral ear disease was aggravated by his military service.  A remand for an adequate medical opinion is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Furthermore, with regard to the claim for service connection for bilateral hearing loss, the Board notes that the VHA examiner failed to address the fact that the standards under which audiometric results were reported changed from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Specifically, the VHA examiner noted a July 1964 audiogram at induction which showed that the Veteran's hearing was within normal limits and then stated that another audiogram was performed prior to separation in March 1966 which also indicated that hearing was within normal limits bilaterally with no threshold shifts.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  As these audiograms were conducted prior to October 1967, the ASA units (first threshold listed at each frequency) should be converted to ISO units (second threshold listed at each frequency).  

In this regard, the Board notes that, at the July 1964 induction examination, authorized audiological evaluation pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
10(20)
XXXX
0(5)
LEFT
5(20)
-5(5)
15(25)
XXXX
5(5)

Furthermore, at the March 1966 separation examination, authorized audiological evaluation pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
5(15)
XXXX
0(10)
LEFT
15(30)
10(20)
15(25)
XXXX
10(20)

On remand, the Veteran should be accorded a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss-including whether any such diagnosed disorder is related to his active duty.  In rendering such an opinion, the examiner who conducts this evaluation should address these revised (converted) in-service pure tone thresholds as well as the Veteran's tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems (an associated hearing loss is usually present with tinnitus).  See also the January 2007 rating action which granted service connection for tinnitus (10%, from October 23, 2006).  
Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  

2. Also, after obtaining the appropriate release of information forms where necessary, procure any records of outstanding ear/audiological treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment for hearing loss or ear disease that the Veteran may have received at the VA Medical Center in Minneapolis, Minnesota since April 2008.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any ear disease that he may have.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should either diagnose or rule out ear disease including infection and middle ear pathology.  For any ear disease diagnosed upon examination, the examiner should address the following:

a. Did the Veteran have a pre-existing ear disease upon entrance to service?

b. If so, was the pre-existing ear disease aggravated beyond its natural progression during the Veteran's military service?

c. If the Veteran did not have a pre-existing ear disease, is it at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed ear disease had its clinical onset during service or is otherwise related to either period of active duty service?  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss that he may have.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.  Audiometric testing should be completed.  

The examiner should be advised that in-service noise exposure to heavy trucks, buses, fire power demonstrations and firing ranges has been conceded.  In any event, the examiner should elicit from the Veteran a detailed account of any instances of post-military noise exposure.  

Then, after reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) had its clinical onset during the Veteran's active duty or is otherwise related to such service?  In answering this question, the examiner should address the converted in-service pure tone thresholds (as are set forth on page 6 of this Remand), the Veteran's conceded in-service noise exposure, any post-service noise exposure, and his service-connected tinnitus.  

If not, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss diagnosed on examination (whether bilateral or unilateral) was caused or aggravated (permanently worsened beyond natural progression) by any ear disease diagnosed on VA examination conducted pursuant to paragraph 3 of this Remand or by any middle ear pathology identified by the October 2011 VHA examiner.  [If the Veteran is found to have a hearing loss disability that is aggravated by a diagnosed ear disease, the examiner should quantify the approximate degree of aggravation.]  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5. Then, adjudicate the claim for service connection for bilateral ear disease.  The Veteran should be provided with a letter notifying him of the decision and of his appellate rights.  If a notice of disagreement is filed, issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to service connection for bilateral ear disease.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  This issue should then be returned to the Board for further appellate consideration only if an appeal is properly perfected.

6. Finally, readjudicate the claim for service connection for bilateral hearing loss, to include as secondary to service-connected disability.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

